Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered May 5, 1997, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, *410after a hearing (R.E. Rivera, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied that branch of his omnibus motion which was to suppress identification testimony. The evidence elicited at the Wade hearing (United States v Wade, 388 US 218) established that the lineup was not impermissibly suggestive (see, People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Bracken, J. P., O’Brien, Thompson and Florio, JJ., concur.